DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-12, 14, and 16 are allowable. The restriction requirement between species, as set forth in the Office action mailed on 09 February 2021 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-12, 14, and 16 are allowed.

Regarding claims 1, 14, and 16, the closest prior art references, Nasiri et al. (US 2009/0007661 A1) (hereinafter Nasiri), Ruiz (US 7,996,146 B2) (hereinafter Ruiz) and Kinoshita et al. (US 2017/0191832 A1) (hereinafter Kinoshita), teach various limitations found in the claims, as described in the Office Action mailed on 14 April 2021. The prior art also teaches a circuit substrate that is plate-shaped, the circuit substrate having first and second surfaces outwardly opposite to each other, each of the first and second surfaces extending along the X axis and the Y axis, the circuit substrate having first, second, third, and fourth sides, the first and third sides being outwardly opposite to each other and extending along the Y axis, the second and fourth sides being outwardly opposite to each other and extending along the X axis, the circuit substrate having a thickness along the Z axis; wherein the X-axis angular velocity sensor device is disposed on the first side, the Y-axis angular velocity sensor device is disposed on the second side, the Z-axis angular velocity sensor device is disposed on the first surface, the acceleration sensor device being disposed on the first surface, and the microcontroller being disposed on the second surface. See Kinoshita Fig. 8. The prior art fails to teach or provide motivation for wherein the acceleration sensor device is located between the Y-axis angular velocity sensor device and the Z-axis angular velocity sensor device along the Y axis, in combination with the rest of the limitations found in the claims. See Applicant Arguments/Remarks filed on 24 May 2021.
Regarding claims 2-12, they are dependent on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID Z HUANG whose telephone number is (571)270-5360.  The examiner can normally be reached on Monday - Friday, 10:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on (571) 272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/DAVID Z HUANG/Primary Examiner, Art Unit 2861